PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WESTON et al.
Application No. 14/790,109
Filed: 2 Jul 2015
For: CONDUCTING FUEL DISPENSING TRANSACTIONS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of July 1, 2020, which set a shortened statutory period for reply of three months. A three month extension of time under 37 CFR 1.136(a) was obtained December 28, 2020. Accordingly, the application became abandoned January 5, 2021. A Notice of Abandonment was mailed May 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) the fee of $1,360.00, the submission required by 37 CFR 1.114 and a terminal disclaimer to obviate a double patenting rejection over a “prior” patent, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3685 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814. 





/JAMICE T BRANTLEY/PARASP, OPET